      Case 3:20-cv-01682-KAD Document 15 Filed 12/29/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

************************************
                                       :
FARIS SAAH                             :
                       Plaintiff       :
                                       :               CIVIL ACTION NO.
                                       :               3:20 CV 01682 (KAD)
v.                                     :
                                       :
                                       :
VANESA D. LEVINE                       :               DECEMBER 29, 2020
                Defendant              :
                                       :
************************************

                  OBJECTION TO FILING OF AMENDED COMPLAINT

        Pursuant to Fed. R. Civ. P. 15(a)(2), the defendant, Vanesa D. Levine,

respectfully objects to the filing of the Amended Complaint, dated December 24, 2020

(Doc. 13), because the plaintiff did not have permission from the Court nor consent

from the defendant in writing to file the amended pleading. Moreover, the plaintiff filed

the Amended Complaint after the entry of a default pursuant to Rule 55(a) (Doc. 10)

and while a Motion for Judgment of Default (Doc. 11) on the initial Complaint was

pending. Either the Amended Complaint is not the operative pleading or the entry of

default should be vacated as moot and the Motion for Judgment of Default denied as

moot.
     Case 3:20-cv-01682-KAD Document 15 Filed 12/29/20 Page 2 of 3




       Generally, a party may amend its pleading as a matter of right if it does so within

21 days after serving it. Fed. R. Civ. P. 15(a)(1) (2020). Here, plaintiff sought to file an

amended complaint well after 21 days from the purported service of the initial complaint

(service was claimed to have been made pursuant to Connecticut’s long-arm statute,

Conn. Gen. Stat. § 52-59b(c), but defendant will be contesting the service and personal

jurisdiction via a Rule 12 motion). Pursuant to Rule 15(a)(2), a party “may amend its

pleading only with the opposing party's written consent, or the court's leave . . . [which]

[t]he court should freely give [ ] when justice so requires.” Fed. R. Civ. P. 15(a)(2). The

plaintiff did not seek permission from the defendant nor did the plaintiff file a Motion to

Amend. The Amended Complaint (Doc. 13) was not authorized by the Court and

should not be the operative pleading in this case.

       In the event that the Court allows the Amended Complaint to be the operative

complaint, nunc pro tunc, the defendant respectfully submits that the prior entry of

default (Doc. 10) should be vacated and the Motion for Judgment of Default (Doc. 11)

should be rendered moot and denied.
     Case 3:20-cv-01682-KAD Document 15 Filed 12/29/20 Page 3 of 3




                                  DEFENDANT,

                                  By     /s/
                                   Keith R. Rudzik, Esq.
                                   Federal Bar No. ct 24007
                                   Howard, Kohn, Sprague & FitzGerald
                                   237 Buckingham Street
                                   Hartford, CT 06106
                                   (860) 525-3101 (Telephone)
                                   (860) 247-4201 (Fax)
                                   krr@hksflaw.com (Email)

                                    CERTIFICATION

       This is to certify that on December 29, 2020, a copy of the foregoing was filed
electronically and served by mail to anyone unable to accept the electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court’s CM/ECF System.



                                         ________/s/_______________________
                                           Keith R. Rudzik
